Citation Nr: 1331621	
Decision Date: 10/01/13    Archive Date: 10/07/13

DOCKET NO.  13-00 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation (rating) for bilateral hearing loss in excess of 0 percent.

2.  Entitlement to an initial evaluation (rating) for tinnitus in excess of 10 percent.

3.  Entitlement to service connection for a low back disorder, including degenerative joint disease (DJD) and degenerative disc disease (DDD).


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty between February 1975 and February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) initial rating; granted service connection for tinnitus and assigned a 10 percent initial rating; and denied service connection for lumbar DJD.  The Board has recharacterized the back disability claim on appeal to better reflect the medical evidence of record. 


FINDINGS OF FACT

1.  For the rating period on appeal, the Veteran's service-connected hearing loss measured Level I in the right ear and Level I in the left ear at the most impaired; and there has been no exceptional pattern of hearing impairment that meets the criteria of 38 C.F.R. § 4.86.

2.  The Veteran's service-connected tinnitus has been assigned the maximum 10 percent schedular rating assignable whether perceived as unilateral or bilateral in nature.

3.  The Veteran has current diagnoses of lumbar DJD and DDD.

4.  The Veteran injured his back in service and had chronic symptoms of back pain in service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating for bilateral hearing loss have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.383, 4.1 - 4.7, 4.10, 4.85, 4.86, DC 6100 (2013). 

2.  There is no legal basis for the assignment of an initial disability rating in excess of 10 percent for tinnitus.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.87, DC 6260 (2013); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 

3.  The criteria for service connection for lumbar DJD and DDD have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Where, as here, with the appeal for an initial compensable rating for bilateral hearing loss, service connection has been granted, the claim is substantiated.  No additional VCAA notice is required with respect to the downstream issue of the initial rating assigned to the now service-connected bilateral hearing loss.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

Moreover, as there is no legal basis for an initial rating in excess of 10 percent for tinnitus, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In such cases where the law is dispositive, review of VA's duty to notify and assist is not necessary.  VA is not required to meet the duty to notify or assist a claimant where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2002); see also VAOPGCPREC 5-2004.

The Veteran's claim for service connection for lumbar degenerative joint disease has also been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision, and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Rating Legal Criteria and Analysis for Bilateral Hearing Loss

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Here, the Board will evaluate the issue as a claim for higher evaluation of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings - different disability ratings during various time periods - may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id. 

For hearing loss claims, the Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing. Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.

The "puretone threshold average," as used in Table VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA. 38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater, or when the puretone threshold at 1000 Hertz is 30 decibels or less and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

In May 2010, the RO granted a noncompensable initial evaluation for bilateral hearing loss, effective February 2010.  The Veteran contends that his current level of compensation for service-connected hearing loss - which, by the Veteran's calculation, includes compensation for service-connected tinnitus - is inadequate.  His particular impairments include difficulty localizing sounds and detecting certain work-related noises.  See October 2012 VA Examination Report.

After a review of all the evidence, the Board finds that a preponderance of the evidence is against the Veteran's appeal for a higher (compensable) initial disability rating for any period.  The evidence includes an April 2010 VA audiological examination, which reflects puretone thresholds at the test frequencies of 500, 1000, 2000, 3000 and 4000 Hertz in the right ear of 0, 0, 10, 20, and 35 decibels, respectively, with an average puretone threshold of 16.25 decibels.  The same measurements yielded puretone thresholds in the left ear of 0, 0, 20, 35, and 70 decibels, respectively, with an average puretone threshold of 31.25 decibels.  The examiner recorded speech recognition scores of 98 percent in the right ear and 96 percent in the left ear.

The evidence also includes an October 2012 VA audiological examination, which reflects puretone thresholds at the test frequencies of 500, 1000, 2000, 3000 and 4000 Hertz in the right ear of 15, 10, 20, 25 and 35 decibels, respectively, with an average puretone threshold of 22.5 decibels.  The same measurements yielded puretone thresholds in the left ear of 10, 15, 30, 45 and 75 decibels, respectively, with an average puretone threshold of 41.25 decibels.  Speech recognition scores of 100 percent in both ears were recorded.

Using Table VI and applying the results from the April 2010 VA audiological examination, the hearing impairment is Level I in the right ear and Level I in the left ear.  Applying those results to 38 C.F.R. § 4.85, Table VII, a 0 percent evaluation is derived.  Accordingly, the April 2010 audiometric results do not serve as a basis for a compensable evaluation.  

Using Table VI and applying the results from the October 2012 VA audiological examination, the hearing impairment is Level I in the right ear and Level I in the left ear.  Applying those results to 38 C.F.R. § 4.85, Table VII, a 0 percent evaluation is derived.  Accordingly, the October 2012 audiometric results do not serve as a basis for a compensable evaluation.  

Similarly, a noncompensable rating results even when providing the Veteran the most favorable combination of audiometric results from the April 2010 and October 2012 VA audiological examinations.  Over the course of the initial rating period, the right ear has displayed, at worst, average puretone threshold of 22.5 (October 2012 VA exam) and 98 percent speech recognition (April 2010 VA exam).  Results for the left ear show, at worst, average puretone threshold of 41.25 (October 2012) and 96 percent speech recognition (April 2010).  Affording these combinations most favorable to the Veteran, the service-connected hearing was at worst Level I hearing acuity in the right ear and Level I hearing acuity in the left ear, which results in a noncompensable (0 percent) rating under Table VII for the entire rating period.  See 38 C.F.R. § 4.85.  The preponderance of the evidence is against the appeal for an initial compensable evaluation for bilateral hearing loss for the entire appeal period; there is no doubt to be resolved.  38 C.F.R. §§ 4.3, 4.7. 

Additionally, these audiometric results do not demonstrate an "exceptional pattern of hearing" that meets the criteria of 38 C.F.R. § 4.86.  First, the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz were not 55 decibels or greater across each frequency in either ear during the April 2010 and October 2012 tests.  See 38 C.F.R. § 4.86(a).  Second, the puretone thresholds at 2000 Hertz were never more than 70 decibels during either test, making the variance-based impairment inapplicable.  See 38 C.F.R. § 4.86(b).

The level of hearing loss impairment has been relatively stable throughout the appeals period, or at least has never been worse than what is warranted for the rating assigned.  Therefore, any application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart, 21 Vet. App. 505.

Extraschedular Consideration

In analyzing the Veteran's appeal, the Board has considered whether referral for an extraschedular rating is warranted for the service-connected bilateral hearing loss.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  To that end, the October 2012 VA audiological examination report describes how the Veteran's hearing loss makes it difficult to localize sounds and hear hissing noises, as sometimes required in his plumbing career.  As these functional limitations are contemplated by the rating criteria, specifically the ability to hear and identify nearby sounds, the fact that the Veteran has difficulty localizing sounds and hearing hissing noises at times does not trigger the need for an extraschedular evaluation.

In this case, the schedular criteria are adequate to rate the Veteran's bilateral hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  The Veteran's complaints concern auditory acuity.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, he does not have any symptoms from his service-connected disability that are unusual or are different from those contemplated by the schedular criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  For these reasons, the Board finds that the schedular rating criteria for hearing loss is adequate to rate the Veteran's bilateral hearing loss, and referral for consideration of an extra-schedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 115; VAOPGCPREC 6-1996.

Lastly, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been considered.  In this regard, the Board notes that while the Veteran has complained that his service-connected bilateral hearing loss made it difficult for him to hear hissing noises while working as a plumber, he has not alleged that he has been unable to secure or follow substantially gainful employment solely due to this disability.  Indeed, the Veteran has held an office job for the past 15 years.  See February 2011 Notice of Disagreement.  Therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been reasonably raised by the record.  See Rice, 22 Vet. App. at 453-54.

Rating Legal Criteria and Analysis for Rating Tinnitus

The RO originally granted service connection for tinnitus in May 2010, assigning a 10 percent rating effective February 11, 2010 under 38 C.F.R. § 4.87, DC 6260.  Although the Veteran did not clearly articulate a disagreement with this decision, the Board has treated his general dissatisfaction with his compensation for "hearing" as an appeal of the RO's May 2010 decision.  See Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008) ("Board is required to consider all issues raised either by the claimant or by the evidence of record.  Indeed, by regulation, the Board is required to construe an appellant's arguments in a liberal manner").

The May 2010 rating decision does not indicate whether the disability is bilateral or only affects one ear.  However, the April 2010 VA hearing examination report shows that the Veteran reported constant bilateral tinnitus with onset in service.  Whether tinnitus is characterized as either unilateral or bilateral in nature, however, does not affect the evaluation assigned for the disability.  

VA regulation 38 C.F.R. § 4.25(b) and DC 6260 limit a Veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  See Smith, 451 F.3d 1344.  Accordingly, the Veteran's service-connected tinnitus has been assigned the maximum schedular (10 percent) rating available.  38 C.F.R. § 4.87, DC 6260.  As there is no legal basis upon which to award a higher initial rating, the appeal for a disability rating greater than 10 percent for tinnitus must be denied.  Sabonis, 6 Vet. App. at 430.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, DJD - a form of arthritis - qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (DJD, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and the burden falls on the government to rebut the presumption of soundness.  The correct standard requires that VA show by clear and unmistakable evidence (1) the veteran's disability existed prior to service and (2) the pre-existing disability was not aggravated during service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1111. 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. at 506.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Lumbar DJD and DDD

The Veteran contends that he currently suffers from a low back disability due to a boot camp injury he suffered while on active duty.  He maintains that he has suffered from chronic back pain since sustaining the injury in service in April 1975.

Initially, the Board finds that the Veteran currently has a disability of lumbar DJD and DDD.  X-rays conducted during the April 2010 VA examination revealed mild degenerative joint space loss throughout the lumbar spine with the exception of L3 and L4, where disk spacing was normal; mild-moderate DDD at L2 and L3; and mild DDD at L4 and L5.  The examiner diagnosed mild lumbar DJD.  Thus, the evidence establishes a current lower back disability, manifested as lumbar DJD and DDD.

Given the Board's finding of current lumbar DJD and DDD, the remaining evidence is addressed to determine if there was an in-service injury or disease, or chronic or continuous symptomatology, and whether there is a relationship between the Veteran's current disability and active military duty.  As noted above, the Veteran may establish that current lumbar DJD (arthritis) is etiologically related to service on either a presumptive or a direct basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

After a review of all the evidence, the Board finds that the Veteran injured his back in service and had chronic symptoms of back pain in service.  Service treatment records (STRs) show that on April 17, 1975, the Veteran reported a back injury after falling down stairs.  The clinician observed mild inflammation and noted that the Veteran expressed extreme pain at various points during physical examination of his back.  A clinical record from April 20, 1975, shows that physical examination and X-ray testing suggested a back contusion to the examiner.  Additional clinical records show that the Veteran was admitted to Beaufort Naval Hospital (BNH) in Beaufort, South Carolina, with a lumbosacral strain and was discharged 10 days later.  The final diagnosis from the hospital record includes back pain, with possible paraspinous hematoma, secondary to the back injury.  Mild tenderness over L3 was noted at the time of discharge.  No localized signs of either hematoma or abscess were shown.  It was noted on follow-up on May 5, 1975, that the Veteran continued to report "back tenderness" over the C1, C2 and C3 vertebrae in the neck.  The Veteran returned to full duty on May 12, 1975.  

An undated STR entry shows that the Veteran presented to a service medical clinic with complaints of back pain lasting 5 weeks.  The entry notes that the Veteran was evaluated at BNH and was diagnosed with a hairline fracture to L1 and lumbosacral spinal strain in L2 and L3.  A note on the bottom of the entry discusses a possible reoccurrence of lumbosacral strain and orders no physical training for 48 hours.

In March 1977, the Veteran complained of a muscle strain in his back.  According to service clinic notes, the impression was musculoskeletal strain.

The February 1979 service separation examination includes an abnormal clinical evaluation of the Veteran's lumbar spine.  The clinician noted that the Veteran suffered a spinal injury in boot camp and complained of occasional mild back pain within normal limits.  While not recorded on the separation examination report, the Veteran has since added that "upon separation from service [the examiner] explained that [his back] would worsen with time."  See February 2010 VA Form 21-4142.

In light of the evidence above, the Board finds that the Veteran sustained a low back injury and experienced chronic symptoms of back pain from April 1975 to the time of separation from service in February 1979.  STRs document injury to the L1, L2, and L3 vertebrae and subsequent hospitalization and rehabilitation.  Further, the Veteran presented with back pain again in March 1977.  Lastly, the Veteran reported occasional mild back pain during the service separation examination in February 1979 and received an abnormal clinical evaluation of the spine.  

Because the Veteran's complaints of back pain throughout service and at separation from service were made contemporaneously with service and were favorably acknowledged and diagnosed by service medical examiners, the Board finds that STRs provide highly probative evidence showing that symptoms of low back pain were "chronic" in service to warrant presumptive service connection for the same symptoms that were later diagnosed as DJD (arthritis).  38 C.F.R. § 3.303(b) (with a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes).  Additional probative evidence is found in the consistency between STR evidence and recent statements by the Veteran that lower back pain has persisted since service and April 2010 X-rays showing degenerative joint space loss and DDD in the same lumbar spinal areas that were injured in service.

Because the evidence shows that the Veteran experienced chronic symptoms of back pain in service, the Board finds that the lumbar DJD and DDD are etiologically related to service.   Under 38 C.F.R. § 3.303(b), this evidence is sufficient to establish presumptive service connection for a low back disability through chronicity of symptoms in service.  As this conclusion results in a full grant 

of the claim for service connection for a low back disability, the Board need not reach or discuss the other potential theories of service connection or additional evidence.  There remain no questions of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2002) (Board to decide questions of law and fact).  


ORDER

An initial disability rating for bilateral hearing loss in excess of 0 percent is denied.

The appeal for an initial disability rating for tinnitus in excess of 10 percent, being without legal merit, is denied. 

Service connection for a low back disability, including lumbar DJD and DDD, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


